Order entered October 6, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00610-CV

        OLD VICKERY SQUARE TOWNHOMES HOMEOWNERS
       ASSOCIATION AND JAMES HARRINGTON, JR., Appellants

                                         V.

                         AMANDA YLITALO, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-17312

                                      ORDER

      Before the Court is the October 2, 2020 agreed second motion signed by all
parties for an extension of time for appellants to file their respective briefs on the
merits. The parties inform the Court that they are in the process of finalizing
settlement documents. We GRANT the motion and extend the time to November
4, 2020 for appellants to file either a motion to dismiss the appeal or their
respective briefs on the merits.     We caution appellants that further extension
requests will be disfavored.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE